EXHIBIT 10.27

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated and effective as of the date set forth on the
signature page hereof, is made and entered into by and between AmeriCredit
Corp., a Texas corporation, having an office at 200 Bailey Avenue, Fort Worth,
Texas 76107 (hereinafter referred to as “Employer”), AmeriCredit Financial
Services, Inc., a wholly-owned subsidiary of Employer (“Subsidiary”), and Kyle
Birch (hereinafter referred to as “Employee”).

WHEREAS, Employer desires that the Employee continue as an employee to provide
the necessary leadership and management skills that are important to the success
of Employer and Subsidiary. Employer believes that retaining the Employee’s
services as an employee of Employer and Subsidiary and the benefits of his/her
business experience are of material importance to Employer and Subsidiary.

NOW, THEREFORE, in consideration of Employee’s employment by Employer and
Subsidiary and the mutual promises and covenants contained herein, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto intend by
this Agreement to specify the terms and conditions of Employee’s employment
relationship with Employer and Subsidiary and the post-employment obligations of
Employee.

1. General Duties of Employer and Employee:

1.1. Employer agrees to employ Employee and Employee agrees to accept employment
by Employer and to serve Employer and Subsidiary in the following capacity, upon
the terms and conditions set forth herein:

Vice President – Strategic Alliance

The duties and responsibilities of Employee shall include such duties as may
from time-to-time be assigned to Employee by the Board of Directors of Employer
or Subsidiary, any duly authorized committees thereof or an authorized officer
of Employer or Subsidiary. The executive capacity that Employee shall hold
during the term hereof shall be that position as determined by the Board of
Directors of Employer or Subsidiary or any duly authorized committees thereof
from time-to-time in their sole discretion. The initial position that Employee
shall hold (until such time as such position may be changed as aforesaid) shall
be the position set forth above in this Section 1.1.

1.2. While employed hereunder, Employee shall obey the lawful directions of the
Board of Directors of Employer or Subsidiary, any duly authorized committees
thereof or any authorized officers of Employer or Subsidiary and shall use
his/her best efforts to promote the interests of Employer and Subsidiary and to
maintain and to promote the reputation thereof. While employed hereunder,
Employee shall devote his/her time, efforts, skills and attention to the affairs
of Employer and Subsidiary in order that he/she shall faithfully perform his/her
duties and obligations hereunder and such as may be assigned to or vested in
him/her by the Board of Directors of Employer or Subsidiary, any duly authorized
committees thereof or any duly authorized officer of Employer or Subsidiary.

1.3. During the term of this Agreement, Employee may from time to time engage in
any businesses or activities that do not compete directly and materially with
Employer or Subsidiary and any of their subsidiaries, provided that such
businesses or activities do not materially interfere with his/her performance of
the duties assigned to him/her in compliance with this Agreement by the Board of
Directors of Employer or Subsidiary, any duly authorized committees thereof or
any authorized officer of Employer or Subsidiary. In any event, Employee is
permitted to (i) invest his/her personal assets as a passive investor in such
form or manner as will not contravene the best interests of Employer or
Subsidiary, (ii) participate in various charitable efforts, or (iii) serve as a
director or officer of any other entity or organization when such position has
previously been approved by the Board of Directors of Employer or Subsidiary.



--------------------------------------------------------------------------------

1.4. Employee acknowledges and agrees that his/her responsibilities and business
activities hereunder include, but are not limited to, (i) managing and
supervising Subsidiary’s Strategic Alliances Group, which group solicits
business on behalf of Subsidiary from and through certain Strategic Alliance
Contacts (as defined below), (ii) developing, maintaining and implementing, for
the purpose of soliciting and transacting business with the Strategic Alliance
Contacts, Subsidiary’s underwriting, credit scoring, pricing, loan origination,
marketing and risk management strategies consistent with Subsidiary’s
objectives, policies and procedures for such business activities,
(iii) reviewing, evaluating and managing the financial and operating performance
of the Strategic Alliances Group to ensure that credit loss, default,
delinquency and other loan portfolio performance objectives established by
Subsidiary are met, and (iv) evaluating the performance and business prospects
of existing and potential motor vehicle dealerships that transact business with
Subsidiary.

1.5. For purposes of this Agreement, “Strategic Alliance Contacts” shall include
the following entities and persons that have actually communicated with
Subsidiary’s Strategic Alliances Group, or that have actually been contacted or
solicited by Subsidiary’s Strategic Alliances Group, with respect to a possible
alliance or other business arrangement with Subsidiary for the financing of
motor vehicles, the purchase of motor vehicle retail installment contracts
and/or the review of credit applications pertaining to such motor vehicle
financing arrangements: (i) automobile dealerships, groups of dealerships
affiliated through common ownership or control, and dealership principals,
employees and agents; and (ii) banks, savings associations, credit unions,
finance companies and other financial institutions.

2. Compensation and Benefits:

2.1. As compensation for services to Employer and Subsidiary, Employer shall pay
to Employee during the term of this Agreement a salary at an annual rate to be
fixed from time to time by the Board of Directors of Employer or any duly
authorized committee thereof, which annual rate shall initially be $88,000 on a
per annum basis. The salary shall be payable in equal biweekly installments,
subject only to such payroll and withholding deductions as may be required by
law and other deductions applied generally to employees of Employer for
insurance and other employee benefit plans. The Board of Directors of Employer,
or any authorized committee or officer of Employer, shall review Employee’s
overall annual compensation at least annually, with a view to ascertaining the
adequacy thereof and such compensation may be increased (but not decreased) by
the Board of Directors of Employer from time to time by an amount that in the
opinion of the Board of Directors of Employer is justified by Employee’s
performance.

2.2. Upon Employee furnishing to Employer customary and reasonable documentary
support (such as receipts or paid bills) evidencing costs and expenses incurred
by him/her in the performance of his/her services and duties hereunder
(including, without limitation, travel and entertainment expenses) and
containing sufficient information to establish the amount, date, place and
essential character of the expenditure, Employee shall be reimbursed for such
costs and expenses in accordance with Employer’s normal expense reimbursement
policy. Employee shall be entitled to participate in all group life, health and
medical insurance plans, stock option plans and other stock programs and
compensation plans and such other benefits, plans or programs as may be from
time to time specifically adopted and approved by Employer for employees
generally.

2.3 Employee shall be entitled to such vacation, holiday, and (subject to the
provisions of Section 6.3 hereof) other paid or unpaid leave of absence as is
consistent with Employer’s normal policies or as otherwise approved by the Board
of Directors of Employer.

 

- 2 -



--------------------------------------------------------------------------------

2.4 As long as this Agreement in is effect, Employer agrees to provide and
maintain term life insurance coverage on the life of Employee in the face amount
of $«Ins», with proceeds thereunder payable to such beneficiaries as Employee
may designate, and Employer agrees to pay all premiums on such policy. Coverage
shall be with such insurer(s) as Employee may select, provided that such
insurer(s) is reasonably satisfactory to Employer and Subsidiary.

3. Preservation of Business; Fiduciary Responsibility:

Employee shall use his/her best efforts to preserve the business and
organization of Employer and Subsidiary, to keep available to Employer and
Subsidiary the services of present employees and to preserve the business
relations of Employer and Subsidiary with dealers, retailers, suppliers,
distributors, customers and others. Employee shall not commit any act, or in any
way assist others to commit any act, that would injure Employer or Subsidiary.
So long as Employee is employed by Employer or Subsidiary, Employee shall
observe and fulfill proper standards of fiduciary responsibility attendant upon
his/her service and office.

4. Employee’s Obligation to Refrain From Using or Disclosing Information:

4.1. As part of Employee’s fiduciary duties to Employer and Subsidiary, Employee
agrees, both during the term of this Agreement and thereafter, to protect,
preserve the confidentiality of and safeguard Employer’s and Subsidiary’s
secret, proprietary and confidential information, knowledge, ideas, concepts,
improvements, discoveries and inventions, and, except as may be expressly
required by Employer, Employee shall not, either during his/her employment by
Employer or Subsidiary or thereafter, directly or indirectly, use for his/her
own benefit or for the benefit of another, or disclose to another, any of such
information, ideas, concepts, improvements, discoveries or inventions. Employee
specifically acknowledges and agrees that Subsidiary’s credit underwriting
processes, credit scoring models and pricing strategies are proprietary and
confidential and were developed by Subsidiary for its competitive advantage at
great expense of time and money.

4.2. Upon termination of his/her employment with Employer and Subsidiary, or at
any other time upon request, Employee shall immediately deliver to Employer all
documents embodying any of Employer’s or Subsidiary’s secret or confidential
information, ideas, concepts, improvements, discoveries and inventions.

5. Initial Term; Extensions of the Term:

5.1. The term of this Agreement shall commence on the effective date hereof and
shall end on the first anniversary of the effective date.

5.2. The term of this Agreement shall automatically be extended for additional
one-year periods commencing on the anniversary date hereof and on each
anniversary thereafter, unless either Employee or Employer gives written notice
to the other on or before any March 1 of his/her or its intention not to extend
this Agreement. Notwithstanding anything to the contrary contained herein, it is
the intention of the parties hereto that, unless and until such notice of
non-extension is provided by either Employer or Employee as provided in the
immediately preceding sentence (or unless this Agreement is terminated pursuant
to the terms hereof), as of each anniversary date hereafter the term of this
Agreement shall be extended for one year so as to provide for a prospective
one-year employment term as of each such anniversary date.

6. Termination other than by Expiration of the Term: Employer or Employee may
terminate Employee’s employment under this Agreement at any time, but only on
the following terms:

6.1. Employee may terminate his/her employment under this Agreement at any time
upon at least thirty (30) days’ prior written notice to Employer.

 

- 3 -



--------------------------------------------------------------------------------

6.2. Employer may terminate Employee’s employment under this Agreement at any
time for “due cause” upon the good faith determination by the Board of Directors
of Employer or Subsidiary, following reasonable notice to Employee and
opportunity for Employee to meet with such Board of Directors, that “due cause”
exists for the termination of the employment relationship. As used herein, the
term “due cause” shall mean any of the following events:

(i) any intentional misapplication by Employee of Employer’s or Subsidiary’s
funds, or any other act of dishonesty injurious to Employer or Subsidiary
committed by Employee; or

(ii) Employee’s conviction of a crime involving moral turpitude; or

(iii) Employee’s use or possession of any controlled substance or abuse of
alcoholic beverages; or

(iv) Employee’s breach, non-performance or non-observance of any of the terms of
this Agreement if such breach, non-performance or non-observance shall continue
beyond a period of ten (10) days immediately after notice thereof by Employer to
Employee; or

(v) any other action by the Employee involving willful and deliberate
malfeasance or gross negligence in the performance of Employee’s duties.

6.3. In the event Employee is incapacitated by accident, sickness or otherwise
so as to render Employee mentally or physically incapable of performing the
services required under Section 1 of this Agreement for a period of one hundred
eighty (180) consecutive days, and such incapacity is confirmed by the written
opinion of two (2) practicing medical doctors licensed by and in good standing
in the state in which they maintain offices for the practice of medicine, upon
the expiration of such period or at any time reasonably thereafter, or in the
event of Employee’s death, Employer may terminate Employee’s employment under
this Agreement upon giving Employee or his/her legal representative written
notice at least thirty (30) day’s prior to the termination date. Employee
agrees, after written notice by the Board of Directors of Employer or
Subsidiary, a duly authorized committee thereof or any officer of Employer or
Subsidiary, to submit to examinations by such practicing medical doctors
selected by the Board of Directors of Employer or Subsidiary, a duly authorized
committee thereof or any officer of Employer or Subsidiary.

6.4. Employer may terminate Employee’s employment under this Agreement at any
time for any reason whatsoever, even without “due cause,” by giving a written
notice of termination to Employee, in which case the employment relationship
shall terminate immediately upon the giving of such notice.

7. Effect of Termination:

7.1. In the event the employment relationship is terminated (a) by Employee’s
refusal to continue his/her employment under the terms and conditions of this
Agreement, or (b) by Employer for “due cause” pursuant to Section 6.2 hereof,
all compensation and benefits shall cease as of the date of termination, other
than: (i) those benefits that are provided by retirement and benefit plans and
programs specifically adopted and approved by Employer or Subsidiary for
Employee that are earned and vested by the date of termination, and
(ii) Employee’s pro rata annual salary through the date of termination.
Employee’s right to exercise stock options and Employee’s rights in other stock
plans, if any, shall remain governed by the terms and conditions of the
appropriate stock plan.

 

- 4 -



--------------------------------------------------------------------------------

7.2. If Employee’s employment relationship is terminated pursuant to Section 6.3
hereof due to Employee’s incapacity or death, Employee (or, in the event of
Employee’s death, Employee’s legal representative) will be entitled to those
benefits that are provided by retirement and benefits plans and programs
specifically adopted and approved by Employer or Subsidiary for Employee that
are earned and vested at the date of termination and, even though no longer
employed by Employer or Subsidiary, shall continue to receive the salary
compensation (payable in the manner as prescribed in the second sentence of
Section 2.1) for six (6) months following the date of termination. Employee (or,
in the event of Employee’s death, Employee’s legal representative) shall not,
however, be entitled to any bonuses not yet paid at the date of the termination
of employment. Employee’s right to exercise stock options and Employee’s rights
in other stock plans, if any, shall remain governed by the terms and conditions
of the appropriate stock plans.

7.3. If Employer (i) terminates the employment of Employee other than pursuant
to Section 6.2 hereof for “due cause” or other than for a disability or death
pursuant to Section 6.3 hereof or (ii) decreases Employee’s salary below its
then current level, as such salary level may have been increased from time to
time above the initial level specified in Section 2.1, or reduces any other
employee benefits and perquisites below the levels provided for by the terms of
Section 2 hereof, other than as a result of any amendment or termination of any
employee and/or executive benefit plan or arrangement, which amendment or
termination is applicable to all employees of Employer or Subsidiary, then such
action by Employer, unless consented to in writing by Employee, shall be deemed
to be a constructive termination by Employer of Employee’s employment (a
“Constructive Termination”). In the event of a Constructive Termination, the
Employee shall be entitled to receive, in a lump sum within 30 days after the
date of the Constructive Termination, an amount equal to «Sever» salary
(undiscounted) in effect immediately prior to the event giving rise to the
Constructive Termination. For purposes of this Section 7.3, the term “salary”
shall mean the annual rate of compensation, excluding any bonuses, provided to
Employee under Section 2.1 hereof immediately prior to the event giving rise to
the Constructive Termination. In the event of such Constructive Termination, all
other rights and benefits Employee may have under the employee benefit plans and
arrangements of Employer generally shall be determined in accordance with the
terms and conditions of such plans and arrangements.

8. Employee’s Non-Competition Obligation:

8.1. Employee acknowledges and agrees that he/she serves in a special capacity
for Employer and Subsidiary pursuant to which he/she will acquire unique
knowledge of the operations and business of Employer and Subsidiary and, as
such, will not be engaged in a common calling. During the existence of
Employee’s employment by Employer and Subsidiary hereunder and, if the
employment of Employee is terminated by Employer for any reason pursuant to
Section 6.2 or Section 6.4, or Employee voluntarily terminates his/her
employment, for a period of one year from the date on which he/she shall cease
to be employed by Employer or Subsidiary, Employee shall not, acting alone or in
conjunction with others, directly or indirectly, and whether as principal,
agent, officer, director, partner, employee, consultant, broker, dealer or
otherwise, engage in the following activities, businesses or practices within
the Business Territories (as defined below): (i) contact, canvass, or
communicate with Strategic Alliance Contacts (as defined in Section 1.5 above)
for the purpose of soliciting such Strategic Alliance Contacts to sell motor
vehicle retail installment contracts or forward credit applications to any bank,
savings association, finance company or other person or entity engaged in the
business of purchasing, taking assignments, collecting or servicing motor
vehicle retail installment contracts (each a “Competing Entity”); and
(ii) underwrite, analyze, review or evaluate, on behalf of any Competing Entity,
credit applications, credit bureau data, credit scores or other information
received or solicited from Strategic Alliance Contacts.

8.2. It is the desire and intent of the parties that the provisions of
Section 8.1 shall be enforced to the fullest extent permissible under the laws
and public policies of the state

 

- 5 -



--------------------------------------------------------------------------------

determined pursuant to Section 10.6 hereof. Accordingly, if any particular
portion of Section 8.1 shall be adjudicated to be invalid or unenforceable,
Section 8.1 shall be deemed amended to (i) reform the particular portion to
provide for such maximum restrictions as will be valid and enforceable or if
that is not possible, then (ii) delete therefrom the portion thus adjudicated to
be invalid or unenforceable.

8.3. Employee acknowledges and agrees that his/her responsibilities to Employer
and Subsidiary includes, enhances or facilitates the types of activities and
business functions listed in Section 8.1(i) and (ii) above, and that Employer
and Subsidiary would be irreparably harmed and economically disadvantaged if
Employee were to engage in similar activities on behalf of a Competing Entity
during the noncompetition period specified in Section 8.1. Employee further
acknowledges and agrees that the scope of his/her activities on behalf of
Employer and Subsidiary is integral to the success of Employer’s and
Subsidiary’s business activities in all states, cities, metropolitan areas and
geographic locations in which Employer and Subsidiary transact business (which
area, as of the date of this Agreement, includes substantially the entire United
States of America) and that it is impossible to specify more limited geographic
regions, states, counties, metropolitan areas or cities to which the
noncompetition provisions of Section 8.1 shall be limited. As a result, it is
the intent of the parties hereto that the provisions of Section 8.1 shall apply
to restrict Employee’s activities as therein provided with respect to all
Strategic Alliances Contacts and Competing Entities wherever located.

8.4. Notwithstanding anything to the contrary contained in this Agreement,
Sections 8.1, 8.2 and 8.3 shall be null and void and of no further force and
effect in the event a petition in bankruptcy, insolvency or for reorganization
or arrangement is filed by or against Employer or Subsidiary pursuant to any
federal or state statute and, with respect to any petition filed against it,
Employer or Subsidiary, as the case may be, fails to secure a stay or discharge
thereof within sixty (60) days after the filing of same (a “Bankruptcy Event”).
In the event of a Bankruptcy Event, Employee shall thereafter be relieved of all
non-competition obligations under Sections 8.1, 8.2 and 8.3 hereof; provided
however, that all other terms and provisions of this Agreement shall continue in
full force and effect.

9. Obligations to Refrain From Competing Unfairly:

9.1. In addition to the other obligations agreed to by Employee in this
Agreement, Employee agrees that during his/her employment with Employer or
Subsidiary and following the termination of his/her employment by Employer and
Subsidiary he/she shall not at any time, directly or indirectly, (a) induce,
entice, or solicit any employee of Employer or Subsidiary to leave his/her
employment, or engage in any discussions or communications with any employee of
Employer or Subsidiary concerning such employee’s employment or the possibility
of such employee’s leaving his/her employment or (b) contact, communicate or
solicit any customer of Employer or Subsidiary derived from any customer list,
customer lead, mail, printed matter or other information secured from Employer,
Subsidiary or their present or past employees, or (c) in any other manner use
any customer lists or customer leads, mail, telephone numbers, printed material
or material of Employer or Subsidiary relating thereto.

 

- 6 -



--------------------------------------------------------------------------------

10. Miscellaneous:

10.1. All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been given when mailed by registered mail or certified mail,
return receipt requested, as follows (provided that notice of change of address
shall be deemed given only when received):

If to Employer or Subsidiary, then notice must be given to:

AmeriCredit Corp.

200 Bailey Avenue

Fort Worth, Texas 76107

Attention: Michael R. Barrington

                 Vice Chairman, President and Chief Operating Officer

If to Employee, to:

Kyle Birch

1320 Rustic Timbers

Flower Mound, TX 75028

or to such other names or addresses as Employer, Subsidiary or Employee, as the
case may be, shall designate by notice to the other party hereto in the manner
specified in this Section 10.1.

10.2. This Agreement shall be binding upon and inure to the benefit of Employer,
its successors, legal representatives and assigns, and upon Employee, his/her
heirs, executors, administrators, representatives and assigns. Employee agrees
that his/her rights and obligations hereunder are personal to him/her and may
not be assigned without the express written consent of Employer and Subsidiary.

10.3. This Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any employee, officer, or representative of
Employer or Subsidiary or by any written agreement unless signed by an officer
of Employer who is expressly authorized by Employer to execute such document.

10.4. (a) If any provision of this Agreement or application thereof to anyone or
under any circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

(b) Without intending to limit the remedies available to Employer or Subsidiary,
it is mutually understood and agreed that Employee’s services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of a breach by
Employee, Employer shall be entitled to equitable relief by way of injunction or
otherwise.

(c) Employee acknowledges that Sections 4, 8 and 9 are expressly for the benefit
of Employer and Subsidiary, that Employer and Subsidiary would be irreparably
injured by a violation of Section 4, 8 and/or 9 and that Employer or Subsidiary
would have no adequate remedy at law in the event of such violation. Therefore,
Employee acknowledges and agrees that injunctive relief, specific performance or
any other appropriate equitable remedy (without any bond or other security being
required) are appropriate remedies to enforce compliance by Employer with
Section 4, Section 8 and Section 9.

 

- 7 -



--------------------------------------------------------------------------------

10.5. Employee acknowledges that, from time to time, Employer or Subsidiary may
establish, maintain and distribute employee manuals or handbooks or personnel
policy manuals, and officers or other representatives of Employer or Subsidiary
may make written or oral statements relating to personnel policies and
procedures. Such manuals, handbooks and statements are intended only for general
guidance. No policies, procedures or statements of any nature by or on behalf of
Employer or Subsidiary (whether written or oral, and whether or not contained in
any employee manual or handbook or personnel policy manual), and no acts or
practices of any nature shall be construed to modify this Agreement or to create
express or implied obligations of any nature to Employee.

10.6. The laws of the state in which Employee resides upon Employee’s
resignation or termination of employment for any reason, or upon the
non-extension of the term hereof, will govern the interpretation, validity and
effect of this Agreement. If a dispute or question as to the interpretation,
validity and/or effect of this Agreement arises prior to Employee’s resignation
or termination of employment, or prior to the non-extension of the term hereof,
the laws of the state in which Employee resides at the time of the occurrence of
the events giving rise to such dispute or question will govern the
interpretation, validity and effect of this Agreement.

11. Additional Instruments:

Employee and Employer shall execute and deliver any and all additional
instruments and agreements that may be necessary or proper to carry out the
purposes of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the following date: May 4, 1998.

 

AmeriCredit Corp. By:       Michael R. Barrington  

Vice Chairman, President and

Chief Operating Officer

EMPLOYEE By:       Kyle Birch

AmeriCredit Financial

    Services, Inc.

By:       Edward H. Esstman   President and Chief Operating Officer

 

- 9 -